Title: James Cutbush to Thomas Jefferson, 23 October 1814
From: Cutbush, James
To: Jefferson, Thomas


          sir Norfolk Octr 23d 1814
          There is an improvement in agriculture, in the planting of corn, which a gentleman, who has been here, has introduced; but with what effect I know not. As he has obtained, among many other respectable certificates, one from you, as to his character &c. I am anxious to know whether you have made the experiment, and found it to answer. The reason I make the enquiry is, that I gave him letters to several gentlemen in Philada (as I am lately from that city) among whom to judge Peters and Mr Vaughan, in order that they might have his “apparatus” tried in that state. As a member of the American Philosophical and Agricultural Societies, I was anxious that, if it should be an improvement, its introduction into general use might be facilitated through the medium of these respectable bodies.
          In consequence of these certificates, principally, he has made already a considerable sum; his price being $10, down, and $20 if they succeeded. Mr Tazewell of this place granted him a certificate, and bought a right, altogether upon the respectable authority of its recommenders: Mr T. I know has not tried the experiment, and therefore is unable to say from experience, any thing of its merits.
          Mr James Hall is the person to whom I allude, and with whom I became acquainted very accidentally. His character, from some of his certificates stands fair: but it is surprising, that without performing his process, shewing his apparatus, or any thing of this kind, he has been able to make some days $120 on the terms before mentioned.—
          If You are acquainted with any of his improvements in agriculture, and especially his plan of planting corn, by which from “2 to 10 negroes can do the work of 100,” or that of “sowing an acre sooner than a man could walk over it,” according to his expression; you would confer a particular favour on a member of Your society by communicating itto him.
          I hope you have, ere this, received Your copy of the Artists manual, from Philada
          I have just heard from our friend James Sloan of New Jersey: I am informed, that in consequence of his late establishment at his mineral Spring (which I examined for him some time since) producing Considerable embarassments, without Conducting the establishment to meet the views of gentlemen epicures &c (for Mr S. would make them conform to his habits) he has failed, and lost every thing. The case is indeed hard, for a gentleman of his years. In every company he was affable and free, and whenever politics came up, he invariably quoted You as an example of political science and of virtue.
          I am, Sir, Very respectfully, Your friend & humble ServtJas CutbushU.S. Ass: Apothecary General 5th Mil. Dt—
        